                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 PEDRO ANTONIO NAVARRO,

        Petitioner,
 v.
                                                                   Case No. 2:16-CV-00077
 DUNCAN MacLAREN,
                                                                   HON. GORDON J. QUIST
       Respondent.
 ___________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 22, 2018, Magistrate Judge Timothy Greeley issued a Report and

Recommendation (R & R) recommending that the Court deny Petitioner’s habeas corpus petition

and deny a certificate of appealability as to each issue raised in the petition. (ECF No. 13.) The

Court has reviewed the R & R. The R & R was duly served on Petitioner on October 22, 2018.

On November 28, 2018, the Court entered an order granting Petitioner an extension to file

objections by December 31, 2018. (ECF No. 15.) No objections have been filed pursuant to 28

U.S.C. § 636(b). Therefore, the Court will adopt the R & R.

       THEREFORE, IT IS HEREBY ORDERED that the October 22, 2018, Report and

Recommendation (ECF No. 13) is approved and adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Petitioner’s habeas corpus petition is DENIED for the

reasons set forth in the Report and Recommendation.

       IT IS FURTHER ORDERED that Petitioner is DENIED a certificate of appealability.

       A separate judgment will enter.

       This case is concluded.

Dated: January 10, 2019                                      /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE
